Name: Council Regulation (EEC) No 3699/88 of 24 November 1988 increasing the volume of the Community tariff quota opened for 1988 for ferro-chromium containing more than 6 % by weight of carbon
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 325/4 Official Journal of the European Communities 29 . 11 . 88 COUNCIL REGULATION (EEC) No 3699/88 of 24 November 1988 increasing the volume of the Community tariff quota opened for 1988 for ferro-chromium containing more than 6 % by weight of carbon HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulations (EEC) No 4098/87 and (EEC) No 2065/88 for ferro-chromium containing more than 6 % by weight of carbon shall be increased from 390 000 tonnes to 570 000 tonnes. Article 2 1 . A first part of the additional volume referred to in Article 1 , amounting to 90 000 tonnes, shall be allocated among the following Member States : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic . Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) No 4098/87 (') and (EEC) No 2065/88 (2) opened, for 1988, and allocated among the Member States a zero-duty Community tariff quota for ferro-chromium containing more than 6 % by weight of carbon, the quota volume of which was set provisionally at 390 000 tonnes ; Whereas it can be estimated from the economic data now available on consumption, production and imports under other preferential tariff arrangements that immediate Community requirements for imports of this product from non-member countries could, during the current year, reach levels higher than the volume laid down by the said Regulations ; whereas, in order not to disturb the balance of the market for this product and to ensure both an outlet for Community production and sufficiently secure supplies for user industries, the quota volume should be increased by a quantity corresponding to the needs of user industries until the end of the current year, i.e. by 1 80 000 tonnes ; Whereas the increase in the quota volume should be divided into two parts, the first being allocated among certain Member States in proportion to their estimated needs and the second held as a Community reserve to cover any additional requirements, (tonnes) Benelux 1 2 070, Germany 30 170, Spain 10 050, France 20 120, Italy 10 050, United Kingdom 7 540. 2. The second part, amounting to 90 000 tonnes, shall constitute the reserve. Thus the reserve provided for in Article 2 (3) of Regulation (EEC) No 4098/87 shall be increased from 142 500 tonnes to 232 500 tonnes. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1988 . For the Council The President V. KEDIKOGLOU (') OJ No L 383, 31 . 12. 1987, p . 14. 0 OJ No L 181 , 12. 7. 1988, p. 38 .